Name: Council Directive 76/400/EEC of 6 April 1976 amending Article 15 of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-04-26

 Avis juridique important|31976L0400Council Directive 76/400/EEC of 6 April 1976 amending Article 15 of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 108 , 26/04/1976 P. 0021 - 0021 Greek special edition: Chapter 03 Volume 15 P. 0046 ++++ ( 1 ) OJ N C 53 , 8 . 3 . 1976 , P . 24 . ( 2 ) OJ N C 50 , 4 . 3 . 1976 , P . 19 . ( 3 ) OJ N L 128 , 19 . 5 . 1975 , P . 1 . COUNCIL DIRECTIVE OF 6 APRIL 1976 AMENDING ARTICLE 15 OF DIRECTIVE 75/268/EEC ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 76/400/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 42 AND 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE RATE OF REIMBURSEMENT OF 25 % OF ELIGIBLE EXPENDITURE FOR THE COMPENSATORY ALLOWANCE , REFERRED TO IN ARTICLE 15 OF DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ) , DOES NOT APPEAR ADEQUATE FOR AN EFFECTIVE IMPLEMENTATION OF THE DIRECTIVE , PARTICULARLY IN THE LEAST-FAVOURED AREAS ; WHEREAS AREAS OF IRELAND AND ITALY ARE AMONG THE LEAST-FAVOURED , AND IT IS THEREFORE EXPEDIENT TO FIX THE RATE OF REIMBURSEMENT APPLICABLE TO THESE TWO COUNTRIES AT 35 % , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE TEXT OF ARTICLE 15 OF DIRECTIVE 75/268/EEC SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 15 1 . EXPENDITURE BY MEMBER STATES IN RESPECT OF MEASURES TAKEN UNDER ARTICLES 5 TO 11 SHALL BE ELIGIBLE FOR ASSISTANCE FROM THE GUIDANCE SECTION OF THE EAGGF , AS PROVIDED FOR IN ARTICLE 19 OF DIRECTIVE 72/159/EEC . THE GUIDANCE SECTION OF THE EAGGF SHALL REIMBURSE TO MEMBER STATES 25 % OF ELIGIBLE EXPENDITURE FOR THE COMPENSATORY ALLOWANCE REFERRED TO UNDER TITLE II . HOWEVER , WITH EFFECT FROM 1 JANUARY 1976 , THE RATE OF REIMBURSEMENT SHALL BE 35 % FOR IRELAND AND ITALY . THIS EXPENDITURE SHALL NOT BE ELIGIBLE FOR REIMBURSEMENT WHERE THE FARMER RECEIVES A RETIREMENT PENSION . 2 . THE COMMUNITY CONTRIBUTION TOWARDS ELIGIBLE EXPENDITURE FOR AID PROVIDED FOR IN ARTICLE 11 MAY NOT EXCEED 20 000 UNITS OF ACCOUNT PER JOINT INVESTMENT SCHEME AND 100 UNITS OF ACCOUNT PER HECTARE OF PASTURE OR MOUNTAIN LAND IMPROVED OR PROVIDED WITH EQUIPMENT . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 6 APRIL 1976 . FOR THE COUNCIL THE PRESIDENT J . HAMILIUS